UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2058



CHATURBHUJ N. GIDWANI,

                                              Plaintiff - Appellant,

          versus


TOGO D. WEST,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-99-562-A)


Submitted:   November 18, 1999         Decided:     November 23, 1999


Before WILKINS, HAMILTON, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chaturbhuj N. Gidwani, Appellant Pro Se. Joel Eric Wilson, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Chaturbhuj N. Gidwani appeals the district court’s order

granting summary judgment in favor of the Defendant and dismissing

this employment discrimination action.   See 29 U.S.C.A. §§ 621-634

(West 1985 & Supp. 1999); 42 U.S.C. § 2000e-2 (1994).      We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Gidwani v. West, No. CA-99-562-A (E.D. Va.

June 4, 1999).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2